Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balandin WO 2015/103435 in view of Matsubara (7,326,497).
Balandin WO 2015/103435 teaches forming a composite from a polymer and graphene flakes and magnetic particles (see claims). A magnetic field is used to align the particles orientation (See claims). The percentage of particles can be 0.5 to 25% (See claims). 
Allowing for the solidification of te polymer (see claims). 
The diameter of the particles are overlapping (See claims). 
Balandin does not teach no magnetic particles as claimed. 
The applicant’s specification discusses the diamagnetic properties of multilayer graphene being used to align the particles using a magnetic field [0047]. While applicant does not specifically claim this this appears to be the critical method by which applicant achieves alignment. 

It would have been obvious to one of ordinary skill in the art at the time of filing the invention to provide multilayer, few layer graphene of graphite powder that would have similar plane intensity ratios instead of magnetic particles by exploiting its differences in plane intensity ratio properties, exploiting its diamagnetic properties to align the graphite powder parallel to the magnetic field without the use of magnetic particles (See figures, column 2 lines 50-65, and claims).  
The magnetic field strength is from 0.5T to about 2.5T, overlapping the claimed range. 
Both references teach a device for forming the composite using the method described. It would have been obvious to provide a device to make the composite including altering the magnetic field dependent upon the desired alignment of the particles.  
Graphene and graphite powder would necessarily have two different dimensions as claimed.  
The Examiner disagrees. Balandin WO 2015/103435 refers to a solution in a liquid of graphene (see Examples) and mixing more content to form the composite layer. Graphene is known not to form solutions in most instances but suspends in liquids and therefore absent a teaching of using techniques to try to produce a solution the graphene of the primary reference is considered to be suspended in the solution despite not using the name “suspension”. Additionally, the final product is definitely 
Rejection maintained. 




Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.
Applicant argues the art does not teach a suspension and only teaches forming a paste. 
The Examiner disagrees. Balandin WO 2015/103435 refers to a solution in a liquid of graphene (see Examples) and mixing more content to form the composite layer. Graphene is known not to form solutions in most instances but suspends in liquids and therefore absent a teaching of using techniques to try to produce a solution the graphene of the primary reference is considered to be suspended in the solution despite not using the name “suspension”. Additionally, the final product is definitely graphene suspended in a matrix (see Examples). No difference is seen in the prior art and the claimed invention.  
Rejection maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DANIEL H MILLER/Primary Examiner, Art Unit 1783